NO. 07-05-0062-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                     MARCH 31, 2005

                           ______________________________

           ARMAND BIGLARI AND BIGLARI & ASSOCIATES, APPELLANTS

                                              V.

              HUGH D. REED DBA REYATA ENTERPRISES, APPELLEE

                         _________________________________

             FROM THE 33RD DISTRICT COURT OF BURNET COUNTY;

              NO. 22983; HONORABLE GUILFORD L. JONES, III, JUDGE
                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Armand Biglari filed a notice of appeal, on his behalf and that of Biglari & Associates,

from a judgment in favor of appellee Hugh D. Reed dba Reyata Enterprises. The appellate

record was complete on filing of the reporter’s record January 20, 2005. See TEX . R. APP .

P. 34.1. By letters dated March 3 and March 16, 2005, the clerk of this court notified

Biglari that appellants’ brief was due February 22, 2005, but had yet to be filed. See TEX .

R. APP . P. 38.6(a), 38.8. The letters further advised Biglari that the appeal would be subject

to dismissal for want of prosecution if the brief, or a response reasonably explaining the
failure to file a brief with a showing that appellee had not been injured by the delay, was not

filed by March 28, 2005. No brief, motion for extension or other response has been

received.


       Accordingly, we now dismiss the appeal for want of prosecution and failure to

comply with a directive of the court. See TEX . R. APP . P. 38.8(a)(1) and 42.3(b), (c).




                                           James T. Campbell
                                               Justice




                                              -2-